Citation Nr: 0532261	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  90-41 793A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for low back strain for the 
period from September 16, 1989?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from March 1983 to September 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Jurisdiction over the case was later 
transferred to the RO in New York, New York.  The Board 
remanded this case in September 2003 for further development.

The veteran perfected her appeal of the issue at hand in 
October 1990, at which time she requested a local hearing at 
the RO.  The requested hearing was scheduled for July 1992, 
but in the interim, the veteran moved without providing VA 
with a valid updated address.  In response, the RO suspended 
the appeal until such time as she contacted VA to report a 
valid address.  She finally contacted VA in August 1998, and 
was scheduled for an RO hearing in November 2000.  Her 
representative thereafter cancelled the hearing, and neither 
the veteran nor her representative has indicated that she 
still desires a hearing in connection with this case. 

In a May 2004 statement, the veteran may have intended to 
raise the issue of entitlement to service connection on a 
secondary basis for psychiatric disability.  If she does 
desire to file such a claim, she should notify the RO.

The Board also notes that in an April 2005 correspondence, 
the veteran expressed disagreement with her "monthly 
allowance" of $470, because she had two dependents.  As it 
is unclear what specific action the appellant disagrees with 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from September 16, 1989, to September 28, 
2000, the veteran's low back strain was not manifested by at 
least moderate limitation of lumbar spine motion; by 
lumbosacral strain with muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion; or by 
intervertebral disc syndrome.

2.  For the period from September 29, 2000, to September 25, 
2003, the veteran's low back strain was not manifested by 
severe limitation of lumbar spine motion; by severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, by a marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; or by intervertebral disc 
syndrome.

3.  For the period from September 26, 2003, the veteran's low 
back strain was not manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; by 
favorable ankylosis of the entire thoracolumbar spine; or by 
a intervertebral disc syndrome or significant neurologic 
impairment.


CONCLUSIONS OF LAW

1.  For the period from September 16, 1989, to September 28, 
2000, the criteria for a rating in excess of 10 percent for 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002).

2.  For the period since September 29, 2000, the criteria for 
a rating in excess of 20 percent for low back strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2001 and 
April 2004 fulfill the requirements set forth under 38 
U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in her possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence identified by the veteran or evident from the 
record, and conducted all appropriate development.  In this 
regard the Board notes that recent VA treatment reports note 
that she was in the process of applying for disability 
benefits from the Social Security Administration (SSA), but 
the record does not reflect that she actually is in receipt 
of any SSA benefit award based on a low back strain.  The 
Board accordingly concludes that further delay of the 
appellate process for the purpose of obtaining any records in 
the possession of the SSA is not warranted.

The Board also notes that the veteran at one point alleged 
treatment at the Brooklyn VA Medical Center since 1989.  The 
RO requested the referenced VA records, but the only records 
on file with the facility (other than the reports of past VA 
examinations) start from November 2002.  In light of the 
above, the Board finds that VA's duty to assist the veteran 
in obtaining records in connection with her claim has been 
fulfilled.  

In addition, the record reflects that the veteran has 
attended several VA examinations in connection with her 
claim, the last in January 2005.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the October 1989 rating decision from which the 
current appeal originates.  The September 1990 statement of 
the case did, however, explain the criteria for establishing 
a higher evaluation, and further explained why the nature and 
extent of the disorder did not approximate that criteria.  
Subsequent supplemental statements of the case also advised 
her of the pertinent criteria.  As noted previously, she 
received VA correspondence in January 2001 and April 2004 
providing her with full 38 U.S.C.A. § 5103(a) notice.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the October 1989 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notices.  Given the specificity of the VCAA notices, as well 
as the time afforded the appellant following the notice to 
respond, the Board finds that any error in the timing of the 
notices is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (2005), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the low back strain, and the Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  Cf.  
Francisco.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Factual background

Service medical records show that the veteran was treated on 
a number of occasions for low back strain.  Service 
connection for low back strain was granted in an October 1989 
rating decision, and the disorder was evaluated as 10 percent 
disabling.  In March 2001, the RO increased the evaluation 
assigned the disorder to 20 percent, effective September 29, 
2000.  The 20 percent evaluation has remained in effect 
since.

Private medical records covering the period from August 1989 
to June 2003 show that prior to October 2000, the veteran's 
complaints included radiating low back pain without 
paresthesia.  She demonstrated paraspinal muscle tenderness 
without radicular pain or spasm.  Her deep tendon reflexes 
were active and equal, and she did not demonstrate any 
weakness.  X-ray studies of the lumbosacral spine were 
reportedly negative.  She was diagnosed with a chronic 
lumbosacral strain.  Records for the period from October 2000 
do not provide any lower back findings.

On file is a December 1989 lumbosacral thermogram report.  
Based on observed vascular heat emission patterns, the study 
was read as consistent with a L4 and L5 nerve fiber 
dysfunction.  The diagnosis was chronic lumbosacral strain 
with radiculopathy on the left.  The interpreting clinician 
concluded that the veteran had  "a 25 percent permanent 
disability."

When examined by VA in December 1990, the veteran's gait was 
normal and her posture was described as straight.  She was 
able to forward flex to 75 degrees.  She had mild scoliosis, 
without any point tenderness or muscle spasm.  Her deep 
tendon reflexes were 1+.  She exhibited no weakness.  X-ray 
studies of the lumbar spine were normal.  The examiner 
diagnosed a chronic low back strain.

The veteran attended a VA examination in August 1998.  Her 
complaints included low back pain, weakness, and stiffness.  
She indicated that her back ached with inclement weather.  
She denied using any assistive devices.  The veteran 
explained that she had worked in the security field for the 
prior two years.  Physical examination revealed no postural 
or gait abnormalities.  Range of lower back motion testing 
disclosed forward flexion to 90 degrees, backward extension 
to 20 degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 45 degrees.  While the veteran 
complained of back pain, there was no objective evidence of 
pain with range of motion testing.  She reported pain with 
straight leg raising, but the examiner again indicated that 
there was no objective evidence of pain.  The examiner noted 
the absence of muscle spasm.  The veteran's deep tendon 
reflexes were active and equal.  A Magnetic Resonance Imaging 
(MRI) study of the spine was normal.

In several statements on file, the veteran reported 
experiencing difficulty with prolonged standing, walking, and 
muscle spasm.  On September 29, 2000, she requested 
assignment of a higher rating for her low back disorder.  In 
later statements, she reported that her legs functioned very 
little.

Of record is the report of a December 2000 VA orthopedic 
examination.  The veteran reported that she did not use any 
assistive devices.  She explained that she worked the night 
shift as a guard because of an inability to stand during the 
day shift.  

Physical examination disclosed no posture or gait 
abnormality.  She did not exhibit any paravertebral muscle 
spasms.  Range of lower back motion testing disclosed forward 
flexion to 45 degrees, backward extension to 25 degrees, 
bilateral lateral flexion to 24 degrees, and bilateral 
rotation to 45 degrees.  Despite subjective complaints of 
pain, the examiner found no objective evidence of painful 
motion.  The veteran's deep tendon reflexes were active and 
equal.  Lumbar X-ray studies showed no fractures or 
significant degenerative changes, but did show a transitional 
vertebra.  The examiner concluded that there was no fracture 
or significant degenerative changes of the lumbar vertebrae, 
other than a congenital transitional vertebra.  He concluded 
that the veteran had no functional loss on motion due to pain 
or fatigability, and that there were no clinical findings to 
support her subjective complaints.

The veteran attended a VA neurological examination in 
December 2000.  She complained of radiating back pain.  She 
indicated that prolonged standing and heavy lifting 
precipitated the pain.  She also reported experiencing 
problems in her position as a security guard.  Sensory 
examination showed decreased pin and vibration sensation in 
the right lateral malleolar area and at the dorsum of the 
left foot.  She demonstrated normal muscle tone, and full 
strength.  Her deep tendon reflexes were 2+.  The examiner 
diagnosed a sacral root and lumbar dysfunction, with no 
definite evidence of radiculopathy.

In a January 2001 statement, Dr. A. Melakehiwot noted that he 
had examined the veteran in May 2000 for low back and 
atypical chest pain.  He diagnosed musculoskeletal pain.

In a March 2001 rating decision, the RO increased the 
evaluation assigned the low back strain to 20 percent 
disabling.  The RO assigned an effective date for the 
increase of September 29, 2000, the date of the veteran's 
statement requesting a higher rating.

On file are VA treatment records for November 2002 to March 
2004.  The records show that in November 2002 she complained 
of low back pain radiating into her left lower extremity.  
She indicated that her symptoms also included numbness, 
weakness, and left foot dragging.  Physical examination 
showed 4/5 left leg strength, and lumbar tenderness.  The 
physician diagnosed low back pain, rule out radiculopathy.  

An MRI study in December 2002 was negative for pertinent 
abnormalities.  

An entry for March 2003 shows that she had paresthesia and 
mild weakness in the left lower extremity, as well as a 
slightly depressed left ankle jerk.  She limped.  The 
examiner diagnosed low back pain syndrome, meralgia 
paresthetica syndrome, and questionable lumbar spondylosis 
with radiculopathy.  A physical therapy note for June 2003 
shows that she had at least 4/5 strength in her lower 
extremities, and a non-antalgic gait.  She demonstrated 
tenderness to palpation of the lower back, but was 
independent in activity, without the need for an assistive 
device.  In another June 2003 entry, she reported working for 
the U.S. Postal Service.  

An entry for January 2004 shows that she had depressed ankle 
jerks and decreased sensation in the lower extremities, but a 
normal gait.  In March 2004, she demonstrated mild lower 
extremity weakness and tenderness to palpation of the back.  
She denied any urinary or bowel incontinence.  She exhibited 
normal range of low back motion, without muscle atrophy.  The 
clinician diagnosed chronic low back pain syndrome, meralgia 
paresthetica, and lumbar spondylosis with radiculopathy. 

In an April 2004 statement, L.W. indicated that she sometimes 
assisted the veteran in leaving bed.  L.W. explained that she 
shopped for the veteran because the appellant did not live on 
the ground floor of the residence.  L.W. also indicated that 
she had seen the veteran in pain from her back disorder, and 
had witnessed the appellant's legs give way.

The veteran attended a VA general medical examination in 
April 2004.  She reported that she had been unemployed since 
2002 because of an elbow fracture.  She complained of 
recurrent low back pain radiating to her lower extremities.  
She denied urinary symptoms.  Physical examination showed a 
normal gait and a full range of spinal motion.  Straight leg 
raising studies were negative.  She exhibited normal strength 
and deep tendon reflexes.  The diagnosis was chronic low back 
pain.

At a January 2005 VA examination, the veteran complained of 
radiating low back pain.  She reported experiencing flare ups 
which were precipitated by prolonged sitting and walking, and 
cold weather.  She explained that she was independent in her 
activities of daily living.  She walked unaided although she 
stated that she occasionally used a straight cane.  She 
reported occasional unsteadiness.  She reported that she no 
longer worked as a security guard, and last worked in 2003 
secondary to back pain preventing prolonged standing.  

Physical examination revealed no obvious pathology.  
Thoracolumbar motion studies revealed forward flexion to 70 
degrees, extension to 20 degrees, bilateral lateral flexion 
to 45 degrees, and bilateral rotation to 30 degrees.  She 
reported pain at the extremes of the above motions. The 
examiner noted that the veteran experienced increased pain 
with repetitive movements, and indicated that motion was 
additionally limited by intermittent lack of endurance.  The 
veteran did not demonstrate any spasm or weakness, but did 
exhibit back tenderness and mild dextroscoliosis.  Her 
sensation and strength were intact.  Her reflexes were 
symmetrical.  She demonstrated a slightly positive straight 
leg raise test on the right.  The examiner noted that recent 
MRI and electromyograph (EMG) studies were normal, and 
indicated that the veteran did not have intervertebral disc 
syndrome.  The examiner also concluded that the veteran did 
not have evidence of a post-service low back injury.

Analysis

The RO evaluated the veteran's low back strain as 10 percent 
disabling prior to September 29, 2000, and as 20 percent 
disabling for the period since September 29, 2000, under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and a unilateral loss of lateral spine 
motion in standing position.  A 40 percent rating was 
appropriate for a severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, a marked limitation of forward bending in standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Alternatively, a 10 percent rating was warranted for a slight 
limitation of lumbar spine motion.  A 20 percent rating was 
appropriate for moderate limitation of lumbar spine motion, 
and a 40 percent rating was appropriate for a severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 10 
percent rating for mild intervertebral disc syndrome.  A 20 
percent rating was warranted for moderate intervertebral disc 
syndrome with recurring attacks, and a 40 percent rating was 
warranted for severe IVDS, with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 20 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent disability rating is for consideration where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243.  

The criteria for rating diseases and injuries of the spine 
were also amended.  Effective September 26, 2003, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or 
when favorable ankylosis of the entire thoracolumbar spine 
is evident.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242 (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
note (2) (2005).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating spine 
disorders to the pre-September 26, 2003, time period and the 
new rating criteria for evaluating spinal disorders to the 
term beginning on September 26, 2003.  

A.  Former rating criteria

For the period prior to September 29, 2000, the RO evaluated 
the veteran's lower back disorder as 10 percent disabling,  
The evidence of record for that period showed that she 
consistently demonstrated substantially full range of lumbar 
motion when examined, with forward flexion to at least 75 
degrees, extension to at least 20 degrees, right and left 
lateral flexion to at least 20 degrees, and right and left 
rotation to at least 45 degrees.  No objective evidence of 
pain was demonstrated at any point, and the veteran 
consistently demonstrated unimpaired muscle strength, without 
evidence of spasm.  She also demonstrated normal gait and 
posture.  

The Board notes that while a December 1989 thermogram report 
was read as consistent with nerve fiber dysfunction and 
radiculopathy, those findings were not supported by clinical 
findings at any point, particularly the findings showing 
active deep tendon reflexes and the absence of any muscle 
spasm.  The Board points out that the physician interpreting 
the December 1989 report relied on heat wave patterns, and 
not any actual clinical evaluation or nerve conduction 
studies, in concluding that the veteran may have 
radiculopathy.  

The Board notes that the December 1989 physician also 
believed the veteran had a "25 percent permanent 
disability."  As a matter of law VA must evaluate the 
veteran's low back strain under VA's Rating Schedule, and not 
under any alternative method of evaluating the disability.  
Inasmuch as the physician's opinion was based on an 
inapplicable rating method, it is not for consideration.

In short, the evidence of record for the period prior to 
September 29, 2000, does not show more than a mild limitation 
of lumbar spine motion, or any functional loss associated 
with factors such as pain, weakness, or fatigability.  Nor 
does the evidence show any muscle spasm on forward bending, 
or loss of lateral spine motion.  In addition, the record 
does not contain competent evidence suggesting the presence 
of neurologic impairment associated with the lower back 
disorder.  An evaluation in excess of 10 percent under 
Diagnostic Codes 5292, 5295, or any other diagnostic code 
therefore is not warranted.

The RO increased the evaluation assigned the low back strain 
to 20 percent effective September 29, 2000.  The evidence on 
file for the period from September 29, 2000, to September 25, 
2003, shows that the veteran continued to demonstrate a 
substantial range of low back motion, with forward flexion, 
extension, right and left lateral flexion, and right and left 
rotation to, respectively, at least 45 25, 24, and 45 
degrees.  The December 2000 examiner concluded that the 
veteran had no additional functional loss from pain or 
fatigability, noting the absence of objective evidence of 
pain, and she exhibited at least 4/5 strength.  She had 
normal gait and posture when examined, and did not require an 
assistive device.  Although the December 2000 neurological 
examiner noted decreased lower extremity sensation and 
concluded that the veteran had sacral root and lumbar 
dysfunction, examination in December 2000 showed normal deep 
tendon reflexes and muscle tone, as well as the absence of 
muscle spasm.  The neurological examiner specifically 
concluded that the veteran had no evidence of radiculopathy.  
An MRI study in December 2002 was reportedly negative for any 
abnormalities.

In short, for the period from September 29, 2000, to 
September 25, 2003, the evidence did not demonstrate listing 
of the whole spine to opposite side or positive Goldthwaite's 
sign.  Nor, given her substantial range of motion without 
demonstrable pain or more than mild weakness, did the 
evidence show a marked limitation in forward bending, any 
loss of lateral motion, or limitation of lumbar motion even 
remotely characterizable as severe.  As the evidence is 
otherwise against finding that her low back disorder was 
accurately characterized as equivalent to severe lumbosacral 
sprain or severe limitation of lumbar motion, a rating in 
excess of 20 percent under Diagnostic Codes 5292 or 5295 is 
not for application.

The Board has also considered whether she is entitled to a 
rating higher than 20 percent under the diagnostic code for 
IVDS, whether under the former or the current rating criteria 
for that disorder.  The Board points out, however, that she 
has not been diagnosed with IVDS at any point.  Moreover, her 
reflexes have consistently been normal, and her sensation 
largely intact.  In addition, the December 2000 neurologist 
specifically determined that the veteran's low back disorder 
did not include a radicular component, and the December 2002 
MRI study did not demonstrate any abnormalities.  Nor does 
the evidence show, and the veteran does not suggest, that she 
experiences any incapacitating episodes associated with her 
back, as that term is defined by VA.  See 38 C.F.R. § 4.71a.  
In short, there is no basis for assignment of a rating in 
excess of 20 percent for low back strain on the basis of 
IVDS, either under the rating criteria in effect prior to 
September 23, 2002, or under the rating criteria effective 
September 23, 2002 (including on the basis of incapacitating 
episodes).

In short, there is no basis in the record for assignment of 
an evaluation in excess of 20 percent for a low back strain 
under any applicable provision in the former schedular 
criteria for the period from September 29, 2000 to September 
25, 2003.

In sum, the preponderance of the evidence is against 
assignment of an evaluation in excess of 10 percent for the 
period from September 16, 1989, to September 28, 2000, and to 
an evaluation in excess of 20 percent for the period from 
September 29, 2000, to September 25, 2003.

B.  Current rating criteria

As noted previously, to warrant a rating in excess of 20 
percent under the current criteria for rating diseases and 
injuries of the spine, the evidence must show that the 
veteran's low back disability is productive of a limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less; or productive of ankylosis in the thoracolumbar 
spine.  At her January 2005 examination the veteran was able 
to forward flex her spine to 70 degrees before the onset of 
pain.  She also demonstrated substantial remaining movement 
in other excursions of motion, and her thoracolumbar spine 
clearly is not ankylosed.  Treatment notes recorded 4/5 
strength in the veteran, and she demonstrated full strength 
when examined in April 2004 and January 2005.  The January 
2005 examiner noted that she experienced increased pain with 
repetitive motion, and additional limitation of motion from 
lack of endurance.  Even when functional impairment due to 
pain, weakness, and fatigability is considered, the evidence 
on file since September 26, 2003, shows that the limitation 
in the veteran's range of spine motion does not even 
remotely approximate the criteria for an evaluation higher 
than 20 percent.

The veteran's treating physicians have recently noted the 
presence of depressed ankle jerks and mild lower extremity 
weakness, diagnosing her with meralgia paresthetica and 
lumbar radiculopathy.  Notably, however, the January 2005 
examiner indicated that EMG testing of the veteran failed to 
confirm any neurological abnormalities, and specifically 
concluded that she did not have IVDS.  Her deep tendon 
reflexes were normal when examined in April 2004 and January 
2005.  The Board finds that the findings of the January 2005 
examiner in particularly are entitled to greater probative 
value, as to the presence of IVDS or other neurological 
symptoms associated with the back disorder, than the findings 
of the treating physicians, particularly given the negative 
diagnostic studies.  The evidence therefore does not support 
assignment of an evaluation in excess of 20 percent under the 
revised diagnostic code for IVDS.  

Accordingly, in the absence of an objective basis in the 
record for assignment of a higher evaluation for a low back 
strain under any applicable provision in the current 
schedular criteria, entitlement to a rating in excess of 20 
percent for low back strain for the period since September 
26, 2003, is denied.  38 C.F.R. § 4.3.

C.  Extraschedular considerations

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that her low back disability 
has affected her employment, in that she could no longer work 
as a security guard on account of the prolonged standing 
involved.  Notably, however, she has not offered any 
evidence, other than her statements, suggesting interference 
of her low back disorder with employment, and until recently 
had reported that her employment problems stemmed from other 
nonservice-connected disorders, including a fractured elbow.  
Moreover, she does not allege that her low back disorder 
interferes with positions not requiring prolonged standing, 
and she has not otherwise objectively demonstrated the 
presence of a marked interference of her disability with 
employment.  Nor is there evidence that her low back 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  

In essence, the evidence shows that the manifestations of the 
low back strain are those contemplated by the schedular 
criteria.  There is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Accordingly, in the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


D.  Fenderson considerations

The Board lastly notes that the RO, in granting entitlement 
to service connection for a low back strain, assigned an 
effective date for service connection of September 16, 1989.  
The Board has reviewed the evidence of record, but concludes 
that the veteran's disability has remained no more than 10 
percent disabling prior to September 29, 2000, and as no more 
than 20 percent disabling for the period since September 29, 
2000, under any applicable rating criteria since September 
16, 1989.  Fenderson.


ORDER


Entitlement to a rating in excess of 10 percent for low back 
strain for the period from September 16, 1989, to September 
28, 2000, is denied.

Entitlement to a rating in excess of 20 percent for low back 
strain for the period since September 29, 2000, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


